Exhibit 10.53

SECOND AMENDMENT TO LEASE

T-Stat One, LLC/Vivint Solar, Inc.

 

THIS AMENDMENT (this “Amendment”) is entered into as of the 4th day of October,
2016, between T-STAT ONE, LLC, a Utah limited liability company (“Landlord”),
and VIVINT SOLAR, INC., a Delaware corporation (“Tenant”). (Landlord and Tenant
are referred to in this Amendment collectively as the “Parties” and individually
as a “Party.”)

 

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

 

1.Definition—Lease. As used in this Amendment, “Lease” means the Lease, dated in
the initial paragraph as of August 12, 2014, as amended by the First Amendment
to Lease (the “First Amendment”), dated July 20, 2015, both entered into between
Landlord, as landlord, and Tenant, as tenant, and, where applicable, as amended
by this Amendment. Any term used in this Amendment that is capitalized but not
defined shall have the same meaning as set forth in the Lease.

 

2.Purpose. The Parties desire to amend the Lease in accordance with the terms
and conditions set forth in this Amendment.

 

3.Additional Space. Paragraph 3.6 (Lease of Additional Building) of the Lease is
deleted in its entirety

 

4.Entire Agreement. The first sentence in Paragraph 22.16 of the Lease is
deleted in its entirety and is replaced with the following new sentence:

 

This Lease (including Exhibits A, B, C, D and E (with any Appendixes to Exhibit
A)) exclusively encompasses the entire agreement of the Parties, and supersedes
all previous negotiations, understandings and agreements between the Parties,
whether oral or written, including, without limitation, any oral discussions,
letters of intent and email correspondence.

 

5.Exhibit F. Exhibit F (Adjacent Land) attached to the Lease is deleted in its
entirety.

 

6.Enforceability. Each Party represents and warrants that:

 

(a)such Party was duly formed and is validly existing and in good standing under
the laws of the state of its formation;

 

(b)such Party has the requisite power and authority under all applicable laws
and its governing documents to execute, deliver and perform its obligations
under this Amendment;

 

(c)the individual executing this Amendment on behalf of such Party has full
power and authority under such Party’s governing documents to execute and
deliver this Amendment in the name of, and on behalf of, such Party and to cause
such Party to perform its obligations under this Amendment;

 

 

--------------------------------------------------------------------------------

 

(d)this Amendment has been duly authorized, executed and delivered by such
Party; and

 

(e)this Amendment is the legal, valid and binding obligation of such Party, and
is enforceable against such Party in accordance with its terms.

 

7.Brokerage Commissions. Except as may be set forth in one or more separate
agreements between (i) Landlord and Landlord’s broker, or (ii) Landlord or
Landlord’s broker and Tenant’s broker:

 

(a)Landlord represents and warrants to Tenant that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Landlord; and

 

(b)Tenant represents and warrants to Landlord that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Tenant.

 

Landlord shall indemnify, defend and hold harmless Tenant from and against any
claim for a brokerage commission, finder’s fee or similar fee in connection with
this Amendment based on an actual or alleged agreement made by Landlord. Tenant
shall indemnify, defend and hold harmless Landlord from and against any claim
for a brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on an actual or alleged agreement made by Tenant.

 

8.Entire Agreement. The Lease, as amended by this Amendment, exclusively
encompasses the entire agreement of the Parties, and supersedes all previous
negotiations, understandings and agreements between the Parties, whether oral or
written, including, without limitation, any oral discussions, letters of intent
and email correspondence. The Parties acknowledge and represent, by their
signatures below, that the Parties have not relied on any representation,
understanding, information, discussion, assertion, guarantee, warranty,
collateral contract or other assurance, except those expressly set forth in the
Lease and this Amendment, made by or on behalf of any other Party or any other
person whatsoever, prior to the execution of this Amendment. The Parties waive
all rights and remedies, at law or in equity, arising or which may arise as the
result of a Party’s reliance on such representation, understanding, information,
discussion, assertion, guarantee, warranty, collateral contract or other
assurance.

 

9.General Provisions. In the event of any conflict between the provisions of the
Lease and the provisions of this Amendment, the provisions of this Amendment
shall control. Except as set forth in this Amendment, the Lease is ratified and
affirmed in its entirety. This Amendment shall inure to the benefit of, and be
binding on, the Parties and their respective successors and assigns. This
Amendment shall be governed by, and construed and interpreted in accordance
with, the laws (excluding the choice of laws rules) of the state of Utah. This
Amendment may be executed in any number of duplicate originals or counterparts,
each of which when so executed shall constitute in the aggregate but one and the
same document.

 

 

[Remainder of page intentionally left blank; signatures on following page]

 

 

 




 

-2-

--------------------------------------------------------------------------------

 

THE PARTIES have executed this Amendment on the respective dates set forth
below, to be effective as of the date first set forth above.

 

 

LANDLORD:

 

T-STAT ONE, LLC,

a Utah limited liability company

 

 

 

By/s/ Nathan W. Ricks

Nathan W. Ricks

Manager

 

Date

 

 

TENANT:

 

VIVINT SOLAR, INC.,

a Delaware corporation

 

 

 

By/s/ Dana Russell

 

Print or Type Name of Signatory:

 

Dana Russell

 

ItsChief Financial Officer

 

DateOctober 4, 2016

 

 

 

-3-